Citation Nr: 0119796	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  91-48 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 
(formerly 38 U.S.C. § 351) for disability resulting from 
amputation of the right leg below the knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1960.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles 
which denied compensation for a right below the knee 
amputation (BKA) under then-existing 38 U.S.C. § 351.  In 
August 1991, § 351 was renumbered § 1151 and amended without 
substantive change.  See Pub. Law No. 102-83, §§ 4(a)(1), 
5(a) (Aug. 6, 1991), 105 Stat. 403, 406.

Consideration of the veteran's claim was stayed 
administratively in February 1992, after invalidation of a 
portion of VA's implementing regulation (38 C.F.R. § 3.358) 
by the U.S. Court of Appeals for Veterans Claims (the Court) 
which found that VA's regulation exceed statutory authority 
by requiring a showing of fault on VA's part before a 
claimant could prevail.  This conclusion was later upheld by 
the U.S. Supreme Court.  See Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552 (1994).  Following the Supreme 
Court's decision, 38 C.F.R. § 3.358 was rewritten to comply 
with its holdings, and the veteran's case was twice remanded 
to the RO for the development of additional evidence and 
readjudication under the new standards.

The claim was last previously before the Board in October 
1998, at which time the RO was directed to obtain a copy of 
any litigation file maintained by the Los Angeles Regional 
Counsel and/or the appropriate U.S. Attorney with respect to 
the 1990 settlement of a claim regarding the veteran's 
treatment.  The RO was also directed to obtain a copy of any 
court order directing or approving the settlement.  The RO 
has completed its development and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's October 1989 right BKA was the expected and 
necessary result of surgery to which he had given his 
informed consent for treatment of a septic right foot 
diabetic ulcer and right lower extremity cellulitis; the 
conditions resulting in the right BKA were neither the result 
of nor caused by VA hospitalization, medical or surgical 
treatment.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351), for disability 
resulting from amputation of the right leg below the knee, 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1997); 38 U.S.C.A. § 1151 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.2096  
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106, 
5126); 38 C.F.R. § 3.102 (2000); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing the merits of the veteran's claim, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat.2096 (2000) became law 
in November 2000, substantially modifies the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects claims 
pending on or filed after its date of enactment.  The VCAA 
establishes very specific requirements for giving notice to 
claimants of required information and evidence (see VCAA, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify a claimant and his claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A comprehensive body of 
lay and medical evidence has been developed.  The medical 
evidence in the veteran's case consists of multiple volumes 
of hospitalization and treatment records dating from the mid-
1980s to his admission to various Los Angeles area VA medical 
centers in 1989 for treatment of diabetes-related condition, 
and follow-on treatment subsequent to his October 1989 BKA.  
The Board has carefully reviewed all of these records, in 
addition to the veteran's testimony regarding his care and 
the May 1997 VA medical opinion.  Moreover, the RO's 
statements and supplemental statements of the case have fully 
clarified what evidence is required to establish entitlement 
to compensation under 38 U.S.C. § 1151.  The veteran and his 
representative responded to the RO communications with 
additional evidence and argument, curing (or rendering 
harmless) any earlier omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) (if the appellant has raised 
an argument or asserted the applicability of a law or Court 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

The VCAA also requires VA to obtain a medical opinion when 
necessary to make a decision on the claim.  See VCAA, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  This 
obligation was satisfied by an opinion prepared by a 
physician from the West Los Angeles (WLA) VA Medical Center 
(MC) in May 1997, which is described below.

Additionally, as noted in the introduction, an October 1998 
remand by the Board sought to obtain copies of VA legal and 
administrative records regarding a payment of $10,000 to the 
veteran in connection with a Federal Tort Claims Act (FTCA) 
claim for the same injury, which allegedly had been the 
result of a proceeding in a U.S. District Court.  In response 
to its request for the materials, the RO was informed by VA 
District Counsel in February 1999 that, since the claim had 
been an administrative claim settled in 1990, there would 
have been no "court litigation file" prepared and no claims 
files from that period were available.  

The Board notes that administrative claims files fall under 
the National Archives and Records Administration (NARA) 
General Records Schedule (GRS) 6 (Transmittal No. 8, Dec. 
1998), paragraph 10.a, which requires destruction of 
documents pertaining to certain settled administrative claims 
against the United States after a period of six years and 
three months.  See 44 U.S.CA. § 3303; 36 C.F.R. §§ 1228.40-
1228.50.  The presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.  See United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926); Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  Thus, since 
the Board concludes the records of the veteran's claim have 
been properly destroyed and are no longer available, no 
further attempts need be made to obtain them.  See VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103A(b)(3)).

The Board is therefore satisfied that all relevant facts have 
been properly and sufficiently developed, that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record, and that a remand 
on the issues being finally adjudicated would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The medical evidence in the file indicates that the veteran 
has been treated at VA medical facilities for diabetes 
mellitus since at least 1982, with debridement or osteotomy 
of tissues damaged secondary to his diabetes having been 
required prior to the October 1989 BKA.  He was seen at the 
Wadsworth VAMC in March 1988 with uncontrolled diabetes 
mellitus (reported to have been of about 12 years duration), 
with a 2-week history of polydipsia and polyuria.  He was 
admitted for treatment and placed on insulin, and his 
condition improved, whereupon he was discharged home.  Notes 
in the treatment file indicate that his diabetes was better 
controlled in the hospital versus the outside, and he was 
recommended for diabetic consultation.  He was scheduled for 
a podiatry appointment subsequent to his release, but he 
failed to keep the appointment.

In mid-May 1988, the veteran was seen at the Brentwood VAMC 
emergency room with complaints of a discolored or infected 
left middle toe and swelling in the left leg.  He was seen in 
the vascular surgery department, where the condition was 
assessed as slow developing dry gangrene which might cause 
the toe to auto-amputate.  He was seen at the VAMC podiatry 
clinic the following day; an ulcerated left third toe with 
cellulitis was diagnosed, and medication and other treatment 
were prescribed.  Subsequently, he was admitted to the 
Wadsworth VAMC, where he had a radical debridement of the 
left toe ulcer and, after some follow-up care, the condition 
apparently stabilized.  Ultimately, however, an osteotomy of 
the left foot second metatarsal head was performed in 
February 1989.

In June and July 1989, the veteran was seen at the Wadsworth 
VAMC with periodic complaints of right lower extremity 
swelling and a "callous" of the right foot, which was 
assessed as a diabetic ulcer.  The condition was treated with 
soaks, Betadine solution and oral antibiotics and resolved 
rapidly.  Mid-July 1989 attending physicians' notes indicate 
that the veteran had been non-compliant with his diabetes 
treatment program, having failed to administer insulin for 
several days, and that his blood sugar was uncontrolled at 
that point.  He was treated to lower the blood sugar levels, 
which was accomplished.

On August 28, 1989, the veteran presented himself at the 
Brentwood VAMC with complaints of a worsening foot ulcer, 
which he feared would ultimately result in amputation.  He 
reported that he had been living on the street, and stated 
that his reason for requesting admission was to "get control 
of his alcohol and drug abuse" which was likely interfering 
with his diabetes treatment.  He was placed on a diabetes 
diet, but was non-compliant.  He "frequently would eat 
sweets off other patient trays, [and] went to cantine (sic) 
to get foot which was full of sugar and which he ate quite 
readily."  When confronted with his behavior, he became 
angry, reportedly stated (among other things) that he would 
"damn well eat whatever he pleased," and he left the VAMC 
against medical advice.  This occurred more than a week into 
his period of hospitalization.  The physician preparing the 
narrative summary stated that the veteran appeared 
intoxicated at the time of the interview, indicating he had 
been drinking on the ward, and assessed his potential for 
rehabilitation as "excessively strained."  Discharge 
diagnoses included chronic habitual alcohol dependency, poly-
substance dependency, diabetes mellitus and a foot ulcer.  

During that period of hospitalization, the veteran's right 
foot was examined by a VA podiatrist, who noted a clean 
ulceration under the head of the second metatarsal of the 
right foot, with some foot and ankle swelling.  He was 
directed to elevate the foot and use an ace wrap as needed.  
The ulcer did not respond well initially, and the veteran was 
again told to stay off the foot and reminded to wrap it at 
night.  A foot soak was also done.  Although the veteran 
claims not to have received any antibiotics during this 
period of time, a Continuing Medication Record (VA Form 10-
2970) (CMR) demonstrates that he received 500 milligrams of 
ampicillin by mouth from August 30 until he left the VAMC on 
September 6.  One day prior to his irregular discharge, the 
treatment team advised the veteran that his non-compliance 
with diet was adversely affecting his treatment.  He was also 
advised again to restrict his physical activity (i.e., to 
stay on the ward and not use the gymnasium).  Nursing notes 
on the day of his discharge indicate that counseling had 
"little effect."

In mid-September 1989, the veteran returned to the Wadsworth 
VAMC emergency room, complaining of pain in the right foot 
and leg, chills, and night sweats.  His right lower leg and 
foot were noted to be swollen, reddened and warm to the 
touch, and his condition was diagnosed as right lower 
extremity cellulitis, most likely from the foot ulcer.  He 
was admitted to the VAMC general medical service.  Despite 
treatment, including administration of an antibiotic 
medication, his ulcer and cellulitis showed no substantial 
improvement.  About two weeks after his admission, his 
temperature "spiked," and he was placed on a mixture of 
intravenous antibiotics.  His temperature stayed above normal 
and again spiked, to 105 degrees, on October 1.  The area 
around his right foot ulcer was probed and some pockets of 
pus drained.  However, the following day his temperature 
remained high and the veteran complained of fever, chills, 
night sweats and continued right leg and foot pain.  His 
blood pressure was also reported to have decreased somewhat.  
On the basis of this clinical presentation, the veteran was 
transferred to the medical intensive care unit (MICU) in 
"guarded" condition, and an immediate orthopedic follow-up 
was obtained.  Notes from the orthopedic chief resident 
provide his assessment that the veteran's infection had 
spread to deep compartments of the right foot and that it was 
unlikely that incision and drainage would be sufficient to 
salvage the foot.  Later that evening, the attending 
orthopedic physician discussed his condition with him and 
raised the possibility of the need for amputation of the 
right lower extremity if his condition continued to 
deteriorate.  At that time, the veteran refused surgery.

The following morning he was again seen by the orthopedic 
chief resident who recommended a BKA.  Later that day, the 
veteran gave his verbal consent to the surgery.  The surgery 
was performed the following day, after his written consent 
was obtained.  The operative report indicates that the 
surgery was successful and uneventful, and that the veteran 
was conversant and stable following the procedure.  Pathology 
reports from the surgery revealed a severe right foot 
infection and a diabetic ulcer of the right foot filled with 
yellowish-gray matter.

Ultimately, the left BKA healed without significant 
complications and the veteran was fitted with a prosthesis, 
given training and physical therapy, diabetic counseling and 
access to vocational rehabilitation services.  Progress notes 
from late October and early November 1989 indicate that he 
was not compliant with his diabetic diet, and became agitated 
when told to follow diet instructions. The veteran has not 
alleged any additional injury or disability as a result of VA 
treatment subsequent to the BKA.  

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 351 in January 1990 (Title 38 of 
the U.S. Code was subsequently renumbered, with § 351 
becoming § 1151 in August 1991).  The law in effect at the 
time his claim was filed provides, inter alia, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . . [provided by 
the VA], and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to . . . such 
veteran, disability . . .  compensation . 
. . shall be awarded in the same manner 
as if such disability . . . were service 
connected.

Id., emphasis added.

38 C.F.R. § 3.358 (1996) implements this statute, providing 
in pertinent part that compensation is not payable for "the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was 
authorized."  38 C.F.R. § 3.358(b)(2).  A determination that 
any "additional disability" was caused by VA treatment, 
etc., must show that it is "not merely coincidental" with 
the treatment or examination, but "actually the result" 
thereof; and cautions that "[t]he mere fact that aggravation 
occurred" does not prove causation.  See 38 C.F.R. 
§ 3.358(c)(1), (2).

Section 1151 was subsequently amended, with new provisions 
effective October 1, 1997.  The primary effect of the 
amendments was to require a showing that disability was 
"caused by . . . [the] examination," and the proximate 
cause was "carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the . . . examination" or 
the occurrence of "an event not reasonably foreseeable" as 
a condition of entitlement to compensation.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) (emphasis added).   Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet.App. 308, 312-313 (1991).  In this 
case, the Board finds that the pre-October 1, 1997 version of 
38 U.S.C.A. § 1151 is most favorable, since it simply 
requires a demonstration of causation and not an additional 
showing of carelessness, negligence, etc.  See Gardner, 115 
S.Ct. 552.  Accordingly, the effect of the subsequent 
amendments on the veteran's claim need not be addressed.

The loss of the veteran's right lower extremity below the 
knee was, of course, a "result" of the October 1989 BKA.  
He cannot base his claim on the surgical result itself, 
however, since the amputation of his leg was a "necessary 
consequence" of the operation to which he consented.  See 
Brown v. Gardner, 115 S.Ct. at 556, n.3.  He must therefore 
demonstrate that the worsening ulceration and infection of 
his right foot and lower extremity, which made the BKA 
necessary, were the result of VA treatment, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2) (1996).

In May 1991, the veteran testified at a hearing at the Los 
Angeles RO that he believed the reason for the deterioration 
in his right foot and lower extremity was lack of concern and 
negligent treatment by the VAMC professional staff.  He 
stated that during August 1989, the only treatment he 
received was trimming of his toenails and advice to say off 
his feet, and that he was negligently treated without 
antibiotics.  He also stated that reports of him being non-
compliant with his diet were untrue, and that it was a VA 
psychiatrist's accusation that he was being untruthful about 
his diet which prompted his decision to leave.  He also 
testified that he believed the treatment he received at the 
Wadsworth VAMC in September and October 1989 was "not fast 
enough," or not sufficiently aggressive to stop the spread 
of the infection, and he attributed the immediate need for 
the BKA to this alleged negligence.

With respect to the veteran's testimony, the Board notes 
first that it is inconsistent with the contemporaneous 
medical notes, nursing notes and treatment reports of record, 
prepared by a significant number and wide cross-section of VA 
health care employees.  All these records indicate that he 
was treated through a variety of methods, including oral 
antibiotics, during his August - September 1989 
hospitalization, and that he discharged himself against 
medical advice after repeated reports of dietary non-
compliance.  As a result, the Board places little credibility 
in the veteran's description of the circumstances of his 
treatment and discharge at this time.  Likewise, the reports 
of his September - December 1989 hospitalization, culminating 
in the right BKA, indicate that he was treated promptly using 
a variety of therapies (including antibiotics) upon his 
admission, and that VA medical treatment providers were aware 
of and responsive to his changing condition.

Moreover, the Court has repeatedly held that a veteran's lay 
statements are not competent to prove a matter requiring 
medical expertise.  See, e.g., Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  There is no medical evidence of record which 
supports the veteran's claim of a link between any prior 
treatment of his right lower extremity cellulitis or his 
right foot diabetic ulcer and any worsening of those 
conditions.

The sole medical opinion of record is that provided in May 
1997 by a physician from the West Los Angeles VAMC, in 
response to the Board's March 1997 remand.  The reviewer 
extensively reviewed the archived medical records, and 
recounted the veteran's medical history, essentially as 
above.  He also called attention to the fact that the veteran 
signed out from the VAMC against medical advice in August 
1989 "during a critical period of treatment," which he 
characterized as a "sabotage of the standard medical care 
plans in effect during his hospitalizations."  His opinion 
was that the veteran "sustained a [BKA] to his [right] leg 
secondary to his failure to comply with standard medical 
care, his signing out from this facility against medical 
advice (AMA), his failure to keep a Podiatry appointment, his 
dietary non-compliance, and more historically, his chronic 
alcoholism."

The veteran simply has failed to offer any medical evidence 
to support his claim that the worsening of his right foot 
diabetic ulcer and cellulitis was a result of any VA 
hospitalization, medical or surgical treatment.  Thus, since 
a preponderance of the evidence suggests that it was not a 
result of such hospitalization or treatment, his appeal must 
be denied.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.358(c)(1), (2) (1996); see also VCAA, § 4 (to 
be codified at 38 U.S.C. § 5107(a)) (a claimant has the 
responsibility to present and support a claim for benefits.)  
The Board has considered, but does not find that it is 
required to apply, the evidentiary equipoise rule, which 
mandates that where the evidence is balanced and a reasonable 
doubt exists as to a material issue, the benefit of the doubt 
shall be given to the claimant.  See VCAA § 4 (to be codified 
at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable doubt must 
be a substantial doubt, within the range of probability.  Id.  
In the current case, no such doubt exists.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 
(formerly 38 U.S.C. § 351) for disability resulting from 
amputation of the right leg below the knee is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

